DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,658,463 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-20 are to be found in patent claims 1-17 (as the application claims 1-20 fully encompasses patent claims 1-17).  The difference between the application claims 1-20 and the patent claims 1-17 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-17 of the patent is in effect a “species” of the “generic” invention of the application claims 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman. 
Claims 1, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,243,045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1, 10, and 16 are to be found in patent claims 1-10 (as the application claims 1, 10, and 16 fully encompasses patent claims 1-10).  The difference between the application claims 1, 10, and 16 and the patent claims 1-10 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-10 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 10, and 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 10, and 16 are anticipated by claims 1-10 of the patent, it is not patentably distinct from claims 1-10 of the patent. Note:  the first, the second, the third epitaxial layer is equivalent to the claimed merged source/drain and field insulating film is equivalent to the claimed first, second, and third isolation layer.
Claims 1, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,991,257 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1, 10, and 16 are to be found in patent claims 1-10 (as the application claims 1, 10, and 16 fully encompasses patent claims 1-10).  The difference between the application claims 1, 10, and 16 and the patent claims 1-10 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-10 of the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 10, and 16 are anticipated by claims 1-10 of the patent, it is not patentably distinct from claims 1-10 of the patent. Note:  the source/drain areas include protruding parts protruding over the fin active region spacers, and the protruding parts of neighboring source/drain areas are connected to each other is equivalent to the claimed merged source/drain and isolation region and fin active region spacers is equivalent to the claimed first, second, and third isolation layer.
Claims 1, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 9,601,575 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1, 10, and 16 are to be found in patent claims 15-20 (as the application claims 1, 10, and 16 fully encompasses patent claims 15-20).  The difference between the application claims 1, 10, and 16 and the patent claims 15-20 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 15-20 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 10, and 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 10, and 16 are anticipated by claims 15-20 of the patent, it is not patentably distinct from claims 15-20 of the patent. Note:  the crystal growth is equivalent to the .
Claims 1, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 of U.S. Patent No. 9,882,004 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1, 10, and 16 are to be found in patent claims 14-17 (as the application claims 1, 10, and 16 fully encompasses patent claims 14-17).  The difference between the application claims 1, 10, and 16 and the patent claims 14-17 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 14-17 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 10, and 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 10, and 16 are anticipated by claims 14-17 of the patent, it is not patentably distinct from claims 14-17 of the patent. Note:  the crystal growth is equivalent to the claimed merged source/drain and isolation layer is equivalent to the claimed first, second, and third isolation layer.
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above Double Patenting rejection overcomes.
wherein a lower end of the first isolation layer is at a lower level than a lower end of the second isolation layer.” as recited in claim 9.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein an upper surface of at least a portion of the first isolation portion is at a lower level than the center of the upper surface of the second isolation layer.” as recited in claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-17, and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2015/0035023 A1, hereinafter refer to Kim) in view of Lu et al. (U.S. 2014/0065782 A1, hereinafter refer to Lu).
Regarding Claim 1: Kim discloses a semiconductor device (see Kim, Figs.3 and 5B as shown below and ¶ [0003]), comprising: 

    PNG
    media_image1.png
    380
    386
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    578
    543
    media_image2.png
    Greyscale

a substrate (100) (see Kim, Figs.3 and 5B as shown above); 
a first active fin (F11/121) on the substrate (100), wherein the first active fin (F11/121) comprises a first side surface and a second side surface opposing the first side surface (see Kim, Figs.3 and 5B as shown above);
a second active fin (F12/122) on the substrate (100), wherein the second active fin (F12/122) comprises a third side surface facing the second side surface of the first F11/121) and a fourth side surface opposing the third side surface of the second active fin (F12/121) (see Kim, Figs.3 and 5B as shown above); 
a first isolation layer (110) on the first side surface of the first active fin (F11/121) (see Kim, Figs.3 and 5B as shown above); 
a second isolation layer (110) between the second side surface of the first active fin (F11/121) and the third side surface of the second active fin (F12/122) (see Kim, Figs.3 and 5B as shown above); 
a third isolation layer (110) on the fourth side surface of the second active fin (F12/122) (see Kim, Figs.3 and 5B as shown above); and 
a merged source/drain (123/124/125/129) on the first and second active fins (F11/F12/121/122) (see Kim, Figs.3 and 5B as shown above), 
wherein the merged source/drain (123/124/125/129) comprises: 
a first source/drain (123/129) portion overlapping the first isolation layer (110) (see Kim, Figs.3 and 5B as shown above); 
a second source/drain portion (123) overlapping the first active fin (F11/121) (see Kim, Figs.3 and 5B as shown above); 
a third source/drain portion (125) overlapping the second isolation layer (110) (see Kim, Figs.3 and 5B as shown above); 
a fourth source/drain portion (124) overlapping the second active fin (F12/122) (see Kim, Figs.3 and 5B as shown above); and 
a fifth source/drain portion (124/129) overlapping the third isolation layer (110) (see Kim, Figs.3 and 5B as shown above), 
123/129) comprises a first surface having a first slope, a second surface having a second slope different from the first slope, and a bending surface extending from the first surface and the second surface (see Kim, Figs.3 and 5B as shown above), 
wherein the first isolation layer (110) comprises a first isolation portion overlapping the bending surface of the first source/drain portion (123/129) and a second isolation portion overlapping the first and second surfaces of the first source/drain portion (123/129) (see Kim, Figs.3 and 5B as shown above) (note: the phrase “… overlapping …” recited above interpreted broadly because just the phrase “… overlapping …” does not limit the extents of the area/view which is covered).
Kim is silent upon explicitly disclosing wherein an upper end of the first isolation portion is at a lower level than an upper end of the second isolation portion.  
Before effective filing date of the claimed invention the disclosed an upper end of the first isolation portion were known to be at a lower level than an upper end of the second isolation portion in order to improve the FinFET device performance.
For support see Lu, which teaches wherein an upper end of the first isolation portion (230/310) is at a lower level than an upper end of the second isolation portion (230/310) (see Lu, Fig.7C as shown below and ¶ [0038]).  

    PNG
    media_image3.png
    423
    615
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    411
    729
    media_image4.png
    Greyscale

230/310) to be at a lower level than an upper end of the second isolation portion (230/310) as taught by Lu in order to improve the FinFET device performance step of Kim to be performed according to the teachings of Lu because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed isolation layer including an upper end of the first isolation portion (230/310) to be at a lower level than an upper end of the second isolation portion (230/310) step of Kim and art recognized suitability for improving the FinFET device performance has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 2: Kim as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Kim and Lu further teaches wherein a lower end of the first source/drain portion (129/123) is at a lower level than a lower end of the third source/drain portion (125) (see Kim, Figs.3 and 5B as shown above).  
Regarding Claim 3: Kim as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Kim and Lu further teaches wherein the second isolation layer (230/310) comprises a third isolation portion (310) adjacent to the second side surface of the first active fin (220/440), a fourth isolation portion (310) adjacent to the third side surface of the second active fin (220/440), and a center isolation portion (230) between the third isolation portion and the fourth isolation portion (see Lu, Fig.7C as shown above), and

Regarding Claim 4: Kim as modified teaches a semiconductor device as set forth in claim 3 as above. The combination of Kim and Lu further teaches wherein an upper end of the first isolation portion (310) is at a higher level than the upper end of the center isolation portion (see Lu, Fig.7C as shown above).
Regarding Claim 5: Kim as modified teaches a semiconductor device as set forth in claim 3 as above. The combination of Kim and Lu further teaches wherein a first spacer (310) between the third isolation portion and the third source/drain portion (see Lu, Fig.7C as shown above); and 
a second spacer (310) between the fourth isolation portion and the third source/drain portion (note: the integral layer 310 is equivalent to the separable spacer and third/fourth isolation portion because making separable layer not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results) (see Lu, Fig.7C as shown above).  
Regarding Claim 6: Kim as modified teaches a semiconductor device as set forth in claim 5 as above. The combination of Kim and Lu further teaches wherein a space between the first spacer (310) and the second spacer (310) and between the third source/drain portion (merged portion of 450) and the second isolation layer (230) (see Lu, Fig.7C as shown above).  
Regarding Claim 7: Kim as modified teaches a semiconductor device as set forth in claim 6 as above. The combination of Kim and Lu further teaches wherein an 125) comprises a flat portion substantially parallel to an upper surface of the substrate (100) (see Kim, Figs.3 and 5B as shown above).  
Regarding Claim 8: Kim as modified teaches a semiconductor device as set forth in claim 7 as above. The combination of Kim and Lu further teaches wherein the flat portion (125) of the upper surface of the third source/drain portion overlaps the space (see Kim, Figs.3 and 5B as shown above).  
Regarding Claim 10: Kim discloses a semiconductor device (see Kim, Figs.3 and 5B as shown above and ¶ [0003]), comprising: 
a substrate (100) (see Kim, Figs.3 and 5B as shown above);  29Attorney Docket No. 5649-4385CT3 
a first active fin (F11/121) on the substrate (100), wherein the first active fin (F11/121) comprises a first side surface and a second side surface opposing the first side surface (see Kim, Figs.3 and 5B as shown above);
a second active fin (F12/122) on the substrate (100), wherein the second active fin (F12/122) comprises a third side surface facing the second side surface of the first active fin (F11/121) and a fourth side surface opposing the third side surface of the second active fin (F12/122) (see Kim, Figs.3 and 5B as shown above); 
a first isolation layer (110) on the first side surface of the first active fin (F11/121) (see Kim, Figs.3 and 5B as shown above); 
a second isolation layer (110) between the second side surface of the first active fin (F11/121) and the third side surface of the second active fin (F12/122) (see Kim, Figs.3 and 5B as shown above); 
110) on the fourth side surface of the second active fin (F12/121) (see Kim, Figs.3 and 5B as shown above); 
a merged source/drain (123/124/125/129) on the first and second active fins (F11/F12/121/122) (see Kim, Figs.3 and 5B as shown above); and 
wherein the merged source/drain (123/124/125/129) comprises: 
a first source/drain portion (129/123) overlapping the first isolation layer (110) (see Kim, Figs.3 and 5B as shown above); 
a second source/drain portion (123) overlapping the first active fin (F11/121) (see Kim, Figs.3 and 5B as shown above); 
a third source/drain portion (125) overlapping the second isolation layer (110) (see Kim, Figs.3 and 5B as shown above); 
a fourth source/drain portion (124) overlapping the second active fin (F12/122) (see Kim, Figs.3 and 5B as shown above); and 
a fifth source/drain portion (124/129) overlapping the third isolation layer (110) (see Kim, Figs.3 and 5B as shown above), 
wherein the first isolation layer (110) comprises a first isolation portion not overlapping the first source/drain portion (129/123) and a second isolation portion overlapping the first source/drain portion (123/129) (see Kim, Figs.3 and 5B as shown above) (note: the phrase “… overlapping …” recited above interpreted broadly because just the phrase “… overlapping …” does not limit the extents of the area/view which is covered).
Kim is silent upon explicitly disclosing wherein a first spacer and a second spacer between the second isolation layer and the merged source/drain; 

wherein the second isolation layer comprises a third isolation portion not overlapping the space and a fourth isolation portion overlapping the space, 
wherein an upper surface of at least a portion of the first isolation portion is at a lower level than an upper surface of the second isolation layer, and 
wherein a center of an upper surface of the fourth isolation portion is at a lower level than an upper end of the third isolation portion.  
Before effective filing date of the claimed invention the disclosed isolation layer structure were known in order to improve the FinFET device performance.
For support see Lu, which teaches wherein a first spacer (310) and a second spacer (310) between the second isolation layer (230) and the merged source/drain (450) (see Lu, Fig.7C as shown above and ¶ [0038]); 
a space between the second isolation layer (230) and the merged source/drain (450) and between the first spacer (310) and the second spacer (310) (see Lu, Fig.7C as shown above and ¶ [0038]), 
wherein the second isolation layer (230) comprises a third isolation portion not overlapping the space and a fourth isolation portion overlapping the space (see Lu, Fig.7C as shown above and ¶ [0038]),  
wherein an upper surface of at least a portion of the first isolation portion is at a lower level than an upper surface of the second isolation layer (see Lu, Fig.7C as shown above and ¶ [0038]), and 

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Lu to enable the known isolation layer structure as taught by Lu in order to improve the FinFET device performance step of Kim to be performed according to the teachings of Lu because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed isolation layer structure step of Kim and art recognized suitability for improving the FinFET device performance has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 11: Kim as modified teaches a semiconductor device as set forth in claim 10 as above. The combination of Kim and Lu further teaches wherein a lower end of the first source/drain portion (123/129) is at a lower level than a lower end of the third source/drain portion (125) (see Kim, Figs.3 and 5B as shown above).  
Regarding Claim 12: Kim as modified teaches a semiconductor device as set forth in claim 10 as above. The combination of Kim and Lu further teaches wherein an upper end of the third isolation portion (310) is at a higher level than a lower end of the space (see Lu, Fig.7C as shown above).  
Regarding Claim 13: Kim as modified teaches a semiconductor device as set forth in claim 10 as above. The combination of Kim and Lu further teaches wherein an 310) is at a higher level than a lower end of the space (see Lu, Fig.7C as shown above).  
Regarding Claim 14: Kim as modified teaches a semiconductor device as set forth in claim 10 as above. The combination of Kim and Lu further teaches wherein a lower end of the first source/drain portion (450A) is at a lower level than an upper end of the space (see Lu, Fig.7C as shown above).  
Regarding Claim 15: Kim as modified teaches a semiconductor device as set forth in claim 10 as above. The combination of Kim and Lu further teaches wherein a lower end of the third source/drain portion (450A including merged portion) is at a lower level than an upper end of the space (see Lu, Fig.7C as shown above).   
Regarding Claim 16: Kim discloses a semiconductor device (see Kim, Figs.3 and 5B as shown above and ¶ [0003]), comprising: 
a substrate (100) (see Kim, Figs.3 and 5B as shown above); 
a first active fin (F11/121) extending from the substrate (100), wherein the first active fin (F11/121) comprises a first side surface and a second side surface opposing the first side surface (see Kim, Figs.3 and 5B as shown above);
a second active fin (F12/122) extending from the substrate (100), wherein the second active fin (F12/122) comprises a third side surface facing the second side surface of the first active fin (F11/121) and a fourth side surface opposing the third side surface of the second active fin (F12/122) (see Kim, Figs.3 and 5B as shown above); 
a first isolation layer (110) on the first side surface of the first active fin (F11/121) (see Kim, Figs.3 and 5B as shown above); 
110) between the second side surface of the first active fin (F11/121) and the third side surface of the second active fin (F12/122) (see Kim, Figs.3 and 5B as shown above); 
a third isolation layer (110) on the fourth side surface of the second active fin (F12/122) (see Kim, Figs.3 and 5B as shown above); 
a merged source/drain (129/123/124125) extending from the first and second active fins (F11/F12/121/122) (see Kim, Figs.3 and 5B as shown above), 
wherein the merged source/drain (129/123/124/125) comprises: 
a first source/drain portion (129/123) overlapping the first isolation layer (110) (see Kim, Figs.3 and 5B as shown above); 
a second source/drain portion (123) overlapping the first active fin (F11/121) (see Kim, Figs.3 and 5B as shown above); 
a third source/drain portion (125) overlapping the second isolation layer (110) (see Kim, Figs.3 and 5B as shown above);  3'Attorney Docket No. 5649-4385CT3 
a fourth source/drain portion (124) overlapping the second active fin (F12/122) (see Kim, Figs.3 and 5B as shown above); and 
a fifth source/drain portion (129/124) overlapping the third isolation layer (110) (see Kim, Figs.3 and 5B as shown above), 
wherein the first isolation layer (110) comprises a first isolation portion not overlapping the first source/drain portion and a second isolation portion overlapping the first source/drain portion (129/123) (see Kim, Figs.3 and 5B as shown above) (note: the phrase “… overlapping …” recited above interpreted broadly because just the phrase “… overlapping …” does not limit the extents of the area/view which is covered). 
Kim is silent upon explicitly disclosing wherein an upper end of the second isolation portion is at a higher level than a center of an upper surface of the second isolation layer.  
Before effective filing date of the claimed invention the disclosed an upper end of the second isolation portion were known to be at a higher level than a center of an upper surface of the second isolation layer in order to improve the FinFET device performance.
For support see Lu, which teaches wherein an upper end of the second isolation portion (310) is at a higher level than a center of an upper surface of the second isolation layer (230) (see Lu, Fig.7C as shown above and ¶ [0038]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Lu to enable the known an upper end of the second isolation portion (310) to be at a higher level than a center of an upper surface of the second isolation layer (230
Regarding Claim 17: Kim as modified teaches a semiconductor device as set forth in claim 16 as above. The combination of Kim and Lu further teaches wherein a lower end of the first source/drain portion (129/123) is at a lower level than a lower end of the third source/drain portion (125) (see Kim, Figs.3 and 5B as shown above).  
Regarding Claim 19: Kim as modified teaches a semiconductor device as set forth in claim 16 as above. The combination of Kim and Lu further teaches wherein a first spacer (310) and a second spacer (310) between the second isolation layer (230) and the third source/drain portion (merged portion of 450) (see Lu, Fig.7C as shown above and ¶ [0038]); and 
a space between the first spacer (310) and the second spacer (310) and between the second isolation layer (230) and the third source/drain portion (merged portion of 450) (see Lu, Fig.7C as shown above and ¶ [0038]), 
wherein a lower end of the space is at a lower level than the upper end of the second isolation portion (310) (see Lu, Fig.7C as shown above and ¶ [0038]), and 
wherein the lower end of the space is at a higher level than an upper surface of the first isolation portion (230) (see Lu, Fig.7C as shown above and ¶ [0038]).  
Regarding Claim 20: Kim as modified teaches a semiconductor device as set forth in claim 16 as above. The combination of Kim and Lu further teaches wherein the first source/drain portion (129/123) comprises a first surface having a first slope and a second surface having a second slope different from the first slope (see Kim, Figs.3 and 5B as shown above), and 
125) comprises a first bottom surface substantially parallel to the first surface and a second bottom surface substantially parallel to the second surface (see Kim, Figs.3 and 5B as shown above).
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BITEW A DINKE/Primary Examiner, Art Unit 2896